IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-60351
                          Summary Calendar



                           ORLANDO Y. SAY,
               also known as Orlando Yobani Say-Tuch,
                  also known as Orlando Yobani Tuch,

                                                        Petitioner,

                               versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                        Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 428 121
                        --------------------
                            March 25, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

          Orlando Y. Say, a citizen of Guatemala, petitions this

court for review of the Board of Immigration Appeals (BIA) decision

denying his application for political asylum and his request for

withholding of removal.     Say asserts that he has suffered past

persecution and fears future persecution because of a statutorily

protected ground and that a reasonable fact-finder would have been


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 02-60351
                                      -2-

compelled    to   conclude      that    he    has    a   well-founded   fear    of

persecution in Guatemala.

            The   BIA   based    its    denial      of   Say’s   application   for

political asylum and his request for withholding of removal upon

the Immigration Judge’s finding that Say was not a credible witness

and that his claims of persecution were unbelievable.                 This court

does not review BIA decisions based purely on the Immigration

Judge’s assessment of the alien’s credibility.                   Chun v. INS, 40

F.3d 76, 78 (5th Cir. 1994).

            Moreover, even taking Say’s testimony as true, this does

not establish a case for asylum.             His testimony does not establish

a particularized connection between his political activity and his

current fear of persecution.           See Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994).    Say’s petition for review of the BIA decision is

DENIED.